                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                              SOUTHEASTERN DIVISION

NEVA COSTNER,                                 )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )       Case No. 1:17-CV-210-SNLJ
                                              )
DOLGENCORP, LLC,                              )
                                              )
              Defendant.                      )

                             MEMORANDUM AND ORDER

       This matter is before the Court on defendant’s motion to compel plaintiff to

respond fully to certain discovery requests (#38). Defendant complains that plaintiff’s

responses to defendant’s interrogatories and document requests suffer from the following

defects:

       1.     Plaintiff did not answer the discovery requests with information that she

had in her custody or control. That is, she did not provide information within the

knowledge of her attorneys or her controlled expert, Dr. Brown.

       2.     Plaintiff’s attorney did not sign the discovery responses.

       3.     Although plaintiff objected to some requests on the basis of attorney “work

product,” she did not object that the information being requested was protected by

attorney/client privilege or the work product doctrine.

       Plaintiff responded to the motion 17 days after it was filed. Defendant suggests

that the Court disregard plaintiff’s untimely response.




                                             1
       Ultimately, the defendant seeks information about the amount of business Dr.

Brown, the U.S. Center for Sports Medicine (“USCAM”), and Professional Athletic

Orthopedics (“PAO”) have received from plaintiff’s attorneys for the last four years.

Defendant seeks to know the number of persons examined and the amount of money

received by Dr. Brown, USCSM, and PAO at the lawyers’ request. Plaintiff answered

only with respect to her own examinations and stated that she had no information with

respect to other patients or payments.

       Defendant insists that the information is within plaintiff’s custody or control

because it seeks information from her lawyers and experts. This Court agrees. Plaintiff’s

attorneys can easily provide this information without violating any ethical obligations.

The motion to compel will be granted.

       Accordingly,

       IT IS HEREBY ORDERED that defendant Dolgencorp’s motion to compel

(#38) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff shall respond to defendant’s

discovery requests no later than May 29, 2019.

       So ordered this 22nd     day of May, 2019.

                                                 _______________________________
                                                 STEPHEN N. LIMBAUGH, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                             2
